                  Case 5:19-cv-00833-JLS-DFM Document 72 Filed 05/20/20 Page 1 of 5 Page ID #:7269



                     1      ELIZABETH STAGGS WILSON, Bar No. 183160
                            estaggs-wilson@littler.com
                     2      JAMES PAYER, Bar No. 292158
                            jpayer@littler.com
                     3      LITTLER MENDELSON, P.C.
                            633 West 5th Street, 63rd Floor
                     4      Los Angeles, CA 90071
                            Tel No.: 213.443.4300 / Fax No.: 213.443.4299
                     5
                            Attorneys for Defendants
                     6      KINDRED HEALTHCARE
                            OPERATING, LLC, KND DEVELOPMENT 52,
                     7      L.L.C. d/b/a KND 52, L.L.C. (erroneously sued as
                            KND 52, L.L.C.), KND DEVELOPMENT 55, L.L.C.
                     8      d/b/a KND 55, L.L.C. (erroneously sued as KND 55,
                            L.L.C.), THC-ORANGE COUNTY, LLC,
                     9      BAYBERRY CARE CENTER, LLC, and
                            FOOTHILL NURSING COMPANY PARTNERSHIP
                  10
                            [Additional counsel listed on following page]
                  11

                  12                              UNITED STATES DISTRICT COURT
                  13                             CENTRAL DISTRICT OF CALIFORNIA
                  14
                            MICHAEL KIRBY, LAURA                    Case No. 5:19-cv-00833 JLS(DFMx)
                            KINGSTON, KEOSHA GATES,
                  15
                            MARTHA PARRA, MICHELLE                  Judge: Hon. Josephine L. Staton
                            MARIE DICK, JEFFREY MONTES,
                  16
                            individually, and on behalf of other    NOTICE OF LODGING
                            members of the general public similarly [PROPOSED] CURATIVE NOTICE
                  17
                            situated,                               PER COURT’S MAY 1, 2020
                                                                    ORDER (DOC. # 68)
                  18
                            Plaintiffs,

                  19
                            v.
                                                                         Pre-Trial Conference: September 18,
                  20
                            KINDRED HEALTHCARE                           2020
                            OPERATING, LLC, a Delaware limited           Complaint Filed: May 12, 2017
                  21
                            liability company; KND 52, L.L.C, a          SAC Filed: October 31, 2019
                            Delaware limited liability company;          (United States District Court, Central
                  22
                            KND 55 L.L.C., a Delaware limited            District of California)
                            liability company; THC-ORANGE
                  23
                            COUNTY, L.L.C., a California limited
                            liability company; Bayberry Care
                  24
                            Center, L.L.C., a Delaware limited
                            liability company; Foothill Nursing
                  25
                            Company Partnership, a California
                            general partnership; and DOES 1
                  26
                            through 10, inclusive,

                  27
                            Defendants.

                  28
LITTLER MENDELSON, P.C.
    633 WEST 5TH STREET
                           NOTICE OF LODGING [PROPOSED]
         63RD FLOOR
   LOS ANGELES, CA 90071
                           CURATIVE NOTICE                          1.                   5:19-CV-00833 JLS(DFMX)
        213.443.4300
                  Case 5:19-cv-00833-JLS-DFM Document 72 Filed 05/20/20 Page 2 of 5 Page ID #:7270



                     1     MAGGY M. ATHANASIOUS, Bar No. 252137
                           mathanasious@littler.com
                     2     JYOTI MITTAL, Bar No. 288084
                           jmittal@littler.com
                     3     LITTLER MENDELSON, P.C.
                           2049 Century Park East, 5th Floor
                     4     Los Angeles, CA 90067.3107
                           Tel No.: 310.553.0308 / Fax No.: 310.553.5583
                     5
                           Attorneys for Defendants
                     6     KINDRED HEALTHCARE
                           OPERATING, LLC, KND DEVELOPMENT 52,
                     7     L.L.C. d/b/a KND 52, L.L.C. (erroneously sued as
                           KND 52, L.L.C.), KND DEVELOPMENT 55,
                     8     L.L.C. d/b/a KND 55, L.L.C. (erroneously sued as
                           KND 55, L.L.C.), THC-ORANGE COUNTY, LLC,
                     9     BAYBERRY CARE CENTER, LLC, and
                           FOOTHILL NURSING COMPANY
                  10       PARTNERSHIP
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.
    633 WEST 5TH STREET
                           NOTICE OF LODGING [PROPOSED]
         63RD FLOOR
   LOS ANGELES, CA 90071
                           CURATIVE NOTICE                      2.            5:19-CV-00833 JLS(DFMX)
        213.443.4300
                           4845-9324-4093.1 091140.1002
                  Case 5:19-cv-00833-JLS-DFM Document 72 Filed 05/20/20 Page 3 of 5 Page ID #:7271



                     1              Pursuant to the Court’s May 1, 2020 Order Granting in Part and Denying in Part
                     2     Plaintiffs’ Motion re Individual Settlements and Ex Parte Communications with
                     3     Putative Class Members (“Order,” Doc. # 68), the Parties hereby jointly submit a
                     4     proposed Curative Notice for Court approval.
                     5              The Parties have met and conferred extensively and have agreed to certain
                     6     language for the Curative Notice but areas of disagreement exist. The Parties have
                     7     noted areas of disagreement and, where applicable, have highlighted alternative
                     8     language for the Court’s consideration.
                     9              There are two primary areas of disagreement. First, Defendants seek to include
                  10       in this Court-ordered Curative Notice the option for Defendants to seek additional
                  11       individual settlements by renewing their requests for settlement offers to those putative
                  12       class members who did not sign agreements and by including a form (Form 2) to
                  13       facilitate acceptance. The Court’s Order (Dkt. 68) was intended to rectify misleading
                  14       and incomplete information that Defendant provided to putative class members and to
                  15       permit them to void the settlement agreements that they previously signed. Plaintiffs,
                  16       therefore, object to Defendants’ attempt to hijack this Curative Notice to seek additional
                  17       individual settlements from putative class members and request that the Court reject
                  18       this effort.
                  19                The Court has directed that curative communications be directed not just to those
                  20       who have entered into agreements, but to all with whom they have communication
                  21       concerning same. Defendant contends that a “curative” communication sent to those
                  22       who did not enter into the agreement makes no sense, unless the intent is to clarify their
                  23       options and allow for the putative class member to reconsider her or his options in light
                  24       of the newly available information. If the point is to assure that the putative class has
                  25       a more robust disclosure, then the notice serves this purpose and allows those who had
                  26       previously rejected the notice to have an opportunity to reconsider.
                  27                Second, the parties disagree as to whether employees who choose to void their
                  28       settlement agreement must return to Kindred the amounts paid by Kindred. Plaintiffs
LITTLER MENDELSON, P.C.
    633 WEST 5TH STREET
                           NOTICE OF LODGING [PROPOSED]
         63RD FLOOR
   LOS ANGELES, CA 90071
                           CURATIVE NOTICE                             3.                 5:19-CV-00833 JLS(DFMX)
        213.443.4300
                           4845-9324-4093.1 091140.1002
                  Case 5:19-cv-00833-JLS-DFM Document 72 Filed 05/20/20 Page 4 of 5 Page ID #:7272



                     1     read this Court’s Order as not permitting Defendants to seek repayment. Rather, this
                     2     Court held the settlement agreements are voidable at the election of the employee and
                     3     “Any amount already paid pursuant to a later-voided agreement may be treated as an
                     4     offset to any other recovery by the putative class member.”
                     5              Defendants contend that the Court did not intend to unjustly enrich the putative
                     6     class members who received funds from their individual settlement agreements. It is a
                     7     basic tenet of contract law that a party cannot retain the benefits of an agreement while
                     8     simultaneously failing to perform their end of the bargain. Should the putative class
                     9     members recover less in this action than they received in their voided settlements, or
                  10       recover nothing at all, they will be receiving the benefits of their settlement agreement
                  11       without performing, i.e., without releasing Defendants from the claims alleged in this
                  12       action. Defendants do not believe that the Court intended such a result nor do they think
                  13       that such a result is lawful. See Officers for Justice v. Civil Serv. Comm’n of City &
                  14       Cty. of San Francisco, 688 F.2d 615, 630 (9th Cir. 1982) (“Neither the district court nor
                  15       this court is empowered to rewrite the settlement agreed upon by the parties. We may
                  16       not delete, modify, or substitute certain provisions of the [agreement].”
                  17                The Parties also wish to apprise the Court that they are scheduled to mediate this
                  18       matter Thursday, May 21, 2020. The Parties will promptly update the Court regarding
                  19       the outcome of mediation, as the terms of a settlement could have a bearing on the
                  20       contents of the Curative Notice. The Parties therefore respectfully suggest that the
                  21       Court may wish to await further notice regarding the outcome of mediation before
                  22       issuing a ruling on the proposed Curative Notice.
                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.
    633 WEST 5TH STREET
                           NOTICE OF LODGING [PROPOSED]
         63RD FLOOR
   LOS ANGELES, CA 90071
                           CURATIVE NOTICE                             4.                  5:19-CV-00833 JLS(DFMX)
        213.443.4300
                           4845-9324-4093.1 091140.1002
                  Case 5:19-cv-00833-JLS-DFM Document 72 Filed 05/20/20 Page 5 of 5 Page ID #:7273



                     1      Dated: May 20, 2020           Respectfully Submitted,
                     2

                     3                                     /s/ JAMES PAYER
                                                           ELIZABETH STAGGS WILSON
                     4                                     MAGGY ATHANASIOUS
                                                           JYOTI MITTAL
                     5                                     JAMES PAYER
                                                           LITTLER MENDELSON, P.C.
                     6                                     Attorneys for Defendants
                                                           KINDRED HEALTHCARE OPERATING,
                     7                                     LLC, KND DEVELOPMENT 52, L.L.C.,
                                                           KND DEVELOPMENT 55, L.L.C., THC-
                     8                                     ORANGE COUNTY, LLC, BAYBERRY
                                                           CARE CENTER, LLC, and FOOTHILL
                     9                                     NURSING COMPANY PARTNERSHIP
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.
    633 WEST 5TH STREET
                           NOTICE OF LODGING [PROPOSED]
         63RD FLOOR
   LOS ANGELES, CA 90071
                           CURATIVE NOTICE                  5.                5:19-CV-00833 JLS(DFMX)
        213.443.4300
                           4845-9324-4093.1 091140.1002
